EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Goodell on 8 September 2021.

The application has been amended as follows: 

	Claims 8-12 and 15-22 have been cancelled.

Election/Restrictions
Claims 1-2, 4-7, 13-14, and 23 are allowable. The restriction requirement between Species A-E, as set forth in the Office action mailed on 12 February 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12 February 2021 is partially withdrawn.  Claim 3, directed to Species B, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art of record, Choi et al. (US 2016/0209874) discloses many but not every element of the claims in combination as follows:
Claim 1
Choi
A flexible display apparatus, comprising: 

Fig. 7

a glass supporting member including a flat portion and a step difference portion overlapping the flat portion; 
Fig. 7: 110 and 120, where they are glass as per paragraph 57, where the step difference can be seen in the figure
a flexible substrate in the step difference portion of the glass supporting member; and 
The “stress relief portions” of paragraphs 95-96
a display portion including a plurality of pixels on the glass supporting member and the flexible substrate, 
Paragraph 51
wherein the glass supporting member includes: 


Seen in Fig. 7
a first supporting portion provided on one side of the open portion;
Figs. 7-8
 a second supporting portion provide on the other side of the open portion: 
Fig. 7-8
a first step difference portion having a certain depth from an upper surface of an inner edge area of the first supporting portion adjacent to the open portion; and 
As seen in particular in Fig. 8
a second step difference portion having a certain depth from an upper surface of an inner edge area of the second supporting portion adjacent to the open portion, 
As seen in particular in Fig. 8
wherein the first and second step difference portions are spaced apart from each other with the open portion therebetween, 
As shown in Fig. 7
wherein the flexible substrate is disposed to overlap the first and second step difference portions and the open portion, and 
Assuming the stress relied portions of Choi can be considered a “flexible substrate,” there are actually two, each overlapping one of 

As seen in Fig. 7


So Choi is very close, but does not disclose a single flexible substrate that overlaps all of the first and second step difference potions and the open potion. 
Some of the prior art of record discloses a flexible substrate used in somewhat similar circumstances: e.g., Kim et al. (US 2016/0308151) (Fig. 3: 121) as applied in the prior Office Action discloses one stress-neutralizing substrate. But the circumstances here are somewhat different and in particular Kim does not have the step difference potions. It is not clear that this substrate would bend as far as Choi Fig. 9 when combined with the step difference portions: note from Fig. 10 in Choi that this stress relief portion appears to expand toward the bend which Kim’s stress-neutralizing substrate does not do. Also, as applicant argues in their arguments (see page 12), the flexible substrate of Kim is in the outer region of the display rather than under the display panel. Leng et al. (US 2017/0373121) discloses a somewhat similar flexible filler (Fig. 12: 130) but again does not show the step difference portion and so does not have the details of it being directly coupled to these elements.
Therefore the combination of elements as a whole render the claim allowable over the prior art of record.
Regarding claims 2-7, 13-14, and 23:
They are dependent on claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.